Ingraham, P. J.
(dissenting):
There is no substantial difference between the mortgage upon which the question is presented in this action and that before us in Twin State Gas & Electric Co. v. Knickerbocker Trust Co. (135 App. Div. 467). I think, therefore, the question that is presented in this case is substantially the same as that presented in the Twin State Gas c& Electric Co. case, and for the reasons stated in my dissent from the judgment directed in that case I think the defendant here is entitled to judgment.
I therefore, dissent.
Judgment ordered for plaintiff. Settle order on notice.